Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Adam L. Perry appeals the district court’s order granting summary judgment to Defendants on his claim that they misappropriated his identity. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Perry v. Entm’t One, No. 2:13-cv-00022-BR, 2014 WL 1631823 (E.D.N.C. Apr. 23, 2014). We grant Perry leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.